Citation Nr: 1203177	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-04 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE


1.  Entitlement to an initial disability rating in excess of 50 percent for post traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  By that rating action, the RO granted service connection for PTSD; an initial 10 percent disability rating was assigned, effective February 1, 2005--the date VA received the Veteran's petition to reopen a previously denied claim for service connection for PTSD.  The Veteran appealed the RO's assignment of an initial 10 percent disability rating to the service-connected PTSD to the Board.  

By a September 2007 rating action, the RO assigned an initial 50 percent disability rating to the service-connected PTSD.  Because the increase in the evaluation of the Veteran's PTSD to 50 percent does not represent the maximum rating available for this disability, his initial evaluation claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has framed the initial evaluation issue on appeal as that reflected on the title page.  See, too, Fenderson v. West, 12 Vet. App. 119, 125-126 (1999). 

The Board's award of a 100 percent initial disability rating for the Veteran's PTSD for the entire appeal period in the decision below does not render moot the raised claim of entitlement to an award of TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008), wherein the United States Court of Appeals for Veterans Claims (Court) determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU rating even where a 100 percent schedular rating has also been granted.  Because of this holding, VA's General Counsel has taken action to withdraw VA O.G.C. Prec. Op. No. 6-99, which is contrary to the holding of Bradley.  Thus, in view of the Court's holding in Bradley, the Board will address the inferred claim of entitlement to TDIU in the Remand portion of the decision below.  

The issue of entitlement to an increased rating for residuals of a gunshot wound to the right hand has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

The issue of entitlement to TDIU, which is part of this appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), is addressed in the REMAND portion of the decision below and is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC. 


FINDINGS OF FACT

For the entire appeal period, and with resolution of doubt in the Veteran's favor, the evidence of record shows that his service-connected PTSD has been manifested by symptoms, such as social isolation, continuous depression, panic episodes, flattened affect, ruminating and intrusive thoughts, and impaired impulse control, that have resulted in total occupational impairment and near-total social impairment. 


CONCLUSION OF LAW

For the entire appeal period, and with resolution of doubt in the Veteran's favor, the service-connected PTSD is 100 percent disabling according to the applicable scheduler criteria.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide for certain notice and assistance obligations on the part of VA.  Given the disposition of the claim below, any deficiency in those obligations by VA are harmless. 

II. Relevant Laws and Regulations

(i) Initial Evaluation-general criteria 

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

When, after careful consideration of all the evidence of record, a reasonable doubt arises regarding the degree of disability, such doubt shall be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2011). 

In cases where the original rating assigned is appealed, such as here, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson, supra.  Because the current appeal stems from an initial award of service connection for PTSD, consideration must be given to whether a higher initial disability rating is warranted for any period of time since February 1, 2005, the effective date of an award of service connection for PTSD. 
In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a Veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126 (2011).  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a Veteran is experiencing.  See id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) . 

(ii) Psychiatric rating criteria

Pursuant to 38 C.F.R. § 4.130 (2011), Diagnostic Code 9411, a 50 percent disability evaluation encompasses PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships; 

A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

It should also be noted that use of terminology such as "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

III. Mittleider Concerns

The Veteran's overall psychiatric symptomatology is the result of his service-connected PTSD, as well as anxiety, depression and a major mood disorder (MDD).  (See VA treatment notes, dated in February 2002 and December 2004, respectively).  The Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).   As a July 2007 VA examiner concluded that the Veteran's anxiety, depression and episodes of panic were related to his PTSD, the Board will attribute these symptoms to have caused the severe impairment in his occupational functioning, as described in more detail in the analysis below.  Id.   

IV. Merits Analysis

The Veteran seeks an initial disability rating in excess of 50 percent for his PTSD. The Veteran contends that his PTSD-related symptoms of increased social isolation and depression, episodes of panic, memory loss, difficulty concentrating, and ruminating and intrusive thoughts about his military service in the Republic of Vietnam (RVN) have prevented him from maintaining employment and from having effective social relationships.  (See October 2011 Transcript).  Thus, he maintains that his PTSD is more reflective of a 100 percent rating, as opposed to the currently assigned 50 percent rating. 

In the present case, by a July 2007 rating action, the RO granted service connection for PTSD; an initial 10 percent rating was assigned from February 1, 2005--the date of VA's receipt of the Veteran's petition to reopen his previously denied claim for service connection for PTSD.  The RO granted service connection, in part, on service personnel records reflecting that the Veteran's unit had received combat.  The RO also based their decision on VA treatment records, dated from February 2002 to July 2005.  These reports show that the Veteran had initially received treatment for anxiety and that his diagnosis was subsequently changed to PTSD.  The Veteran's PTSD symptoms included sleep disturbance, increased social isolation and ruminating and intrusive thoughts of his military service in the RVN.  When seen in March 2005, the examiner described the Veteran's hypervigilance as "intense" and his mood as remarkably "depressed."  His affect was found to have been dysphoric and "intensely sad."  The Veteran reported having decreased self-esteem and social isolation.  He related that he heard voices. The examining clinician diagnosed the Veteran with chronic PTSD and recurrent and severe MDD.  A GAF score of 45 was entered.  (See March 2005 VA treatment examination report).  

VA examined the Veteran in July 2007 to determine the current severity of his PTSD.  The Veteran reported symptoms of PTSD, such as emotional numbness, problems with concentration, increased arousal, hypervigilance, startled response, and sleep disturbance.  He related that over the previous few years, he had become increasingly disabled in his work and social functioning.  He stated that he had episodes of panic.  He related that he did not like to leave his house or to be around people.  The Veteran stated that because of his difficulty with concentration and anxiety, as well as interacting with customers, he had not worked in the previous two (2) years.  The Veteran denied any suicidal or homicidal ideation.  He reported a history of domestic violence with his previous wives and current girlfriend.  The Veteran denied having any homicidal ideation.  He indicated that he had been divorced three (3) times due to domestic violence.  The Veteran related that he was socially isolated.  

A mental status evaluation of the Veteran in July 2007 revealed a depressed and anxious mood and a flattened affect.  There was no evidence of any suicidal or homicidal ideation.  His insight and judgment were noted to have been adequate.  The Veteran was diagnosed as having PTSD.  The examiner assigned the Veteran a GAF score of 55.  At the close of the examination, the examiner concluded that the Veteran's PTSD symptoms had increased over the three (3) years and, as a result, had impaired his ability to work and had interfered with his social relationships.  It was the VA examiner's opinion that the Veteran was severely (italics added for emphasis) disabled do to his PTSD.  The examiner found the Veteran's prognosis for recovery to have been poor given his lack of response to treatment in the past. 

Overall, the Board finds that the competent and credible evidence of record shows that for the entire appeal period the Veteran's PTSD has been manifested by increased social isolation, hypervigilance, episodes of panic, and ruminating and intrusive thoughts that have resulted in total occupational impairment and near-total social impairment.  While a July 2007 VA examiner assigned the Veteran a GAF score of 55, which is indicative of moderate social and occupational impairment, he ultimately found the Veteran's PTSD symptoms to have increased over the previous three years to the point where they had impaired his ability to work and had interfered with his social relationship with his current girlfriend.  Crucially, the July 2007 VA examiner concluded that the Veteran's PTSD symptoms were responsible for his inability to work.  He found the Veteran to have been severely (italics added for emphasis) disabled due to his PTSD.  The July 2007 VA examiner's conclusion is consistent with VA treatment reports, dated from 2002 to 2005.  These reports show that the Veteran had continued to complain of increased social isolation.  (See VA treatment reports, dated in January and March 2005).  A March 2005 VA clinician noted that in addition to feeling socially isolated, the Veteran had increased feelings of decreased self-esteem and a decreased ability to experience pleasure (i.e., shopping, sexual relations and "four-wheeling").  The clinical findings are also bolstered by the Veteran's credible testimony before the undersigned that he spent most of his time alone in an old chicken house and was becoming increasingly depressed.  (Transcript (T). at page (pg.) 4)). 

As for specific criteria found in 38 C.F.R. § 4.130, the medical evidence of record demonstrates that the Veteran does not experience gross impairment in thought processes and communication.  Although, he has testified that he has experienced increased difficulty with concentration and memory loss.  (T. at pg. 8).  Although the Veteran reported having heard voices when seen at a VA outpatient clinic in March 2005, there is medical evidence of persistent (italics added for emphasis) delusions or hallucinations.

Further, where there is no evidence of the Veteran being a persistent danger to himself, there is some evidence of him being a persistent danger to others.  In this regard, a July 2007 VA examination report reflects that the Veteran gave a history of domestic violence with his previous [three] wives and current girlfriend.  (See July 2007 VA examination report, pg. 2).  

There is also no medical and lay evidence to suggest that the Veteran experiences the inability to perform activities of daily living including maintenance of minimal personal hygiene. 

Although the Veteran does not meet all of the schedular criteria contained in Diagnostic Code 9411 for the assignment of a total [100 percent] disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating].  

Accordingly, even though all of the criteria for a 100 percent disability rating have not been met, the Board finds that the overall level of the Veteran's psychiatric symptomatology, being reflective of his major impairment in occupational and social functioning, approaches that which warrant the assignment of a 100 percent rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.7 (2011).  Accordingly, a 100 percent rating for the Veteran's PTSD is assigned for the entire appeal period. 


ORDER

Entitlement to an initial compensable rating of 100 percent for PTSD is granted, subject to the law and regulations applicable to the payment of monetary benefits.


REMAND

The record raises the issue of entitlement to TDIU.  A request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice, supra.  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454. 

In this case, the TDIU claim has not been developed for Board review and is remanded in accordance with the Court's holding in Rice, supra.  As noted in the Introduction, while a 100 percent schedular rating has been granted in the preceding analysis, this rating does not preclude a simultaneous TDIU rating.  Bradley, supra. 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Send the Veteran a letter explaining, in terms of 38 U.S.C.A. § 5103 and 5103A, the need for additional evidence regarding the claim of entitlement to TDIU. This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The Veteran should also be notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (20061 
   
2.  Following the above, the RO/AMC should review all the relevant evidence and adjudicate the TDIU claim.  If the desired benefit is not granted, an appropriate supplemental statement of the case (SSOC) should be issued to the Veteran and his representative.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board. 

The Veteran as the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


